
	

113 HR 4198 IH: Appropriate Care for Disabled Veterans Act
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4198
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Denham introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to reinstate the requirement for an annual report on the
			 capacity of the Department of Veterans Affairs to provide for specialized
			 treatment and rehabilitative needs of disabled veterans.
	
	
		1.Short titleThis Act may be cited as the Appropriate Care for Disabled Veterans Act.
		2.Extension of requirement for report on the capacity of the Department of Veterans Affairs to
			 provide for specialized treatment and rehabilitative needs of disabled
			 veteransThe first sentence of section 1706(b)(5)(A) of title 38, United States Code, is amended by striking through 2008.
		
